  Case 1:19-cv-07111-KAM-ST Document 7 Filed 12/24/19 Page 1 of 3 PageID #: 33

                        MILMAN LABUDA LAW GROUP PLLC
                                        3000 MARCUS AVENUE
                                              SUITE 3W8
                                       LAKE SUCCESS, NY 11042
                                               _________

                                      TELEPHONE (516) 328-8899
                                      FACSIMILE (516) 328-0082
                                                                               December 24, 2019
VIA ECF
United States District Court
Eastern District of New York
Attn: Hon. Kiyo A. Matsumoto, U.S.D.J.
225 Cadman Plaza East
Courtroom 6C South
Brooklyn, NY 11201-1804

        Re:    Baldi v. Maggio Data Forms Printing Ltd., et al.
               Case No.: 1:19-cv-7111 (KAM) (ST)
               MLLG File No.: 13-2018____________________

Dear Judge Matsumoto:

        This office represents the Defendants in the above-referenced case. Defendants write pursuant
to 28 U.S.C. § 137 and Rule 50.1(d)(2) of the Eastern District’s Guidelines for the Division of
Business Among District Judges to reassign this case to the Eastern District of New York’s Long
Island courthouse based upon Plaintiff’s impermissible forum shopping.

        Rule 50.1(d)(2)(b) of the Eastern District’s Guidelines for the Division of Business Among
District Judges states that a civil case shall be designated a Long Island case if a substantial part of
the events or omissions giving rise to the claim or claims occurred in Nassau or Suffolk County.

Facts

        On December 19, 2019, Plaintiff April Baldi (hereinafter “Plaintiff”) commenced this action
against the Defendants under Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§
2000e-2, et seq., and the New York State Human Rights Law (“NYSHRL”), New York Executive
Law § 296. Notably, because Plaintiff worked in Suffolk County and not in New York City, Plaintiff
does not assert any claim under the New York City Human Rights Law (“NYCHRL”), New York
Administrative Code § 8-107, et seq. See Docket Entry 1 (hereinafter “Compl.”)

        Plaintiff alleges that the corporate Defendant’s principal place of business is located in Suffolk
County. Id. at ¶ 10. All of the alleged conduct in the complaint occurred in Suffolk County, and
there is no allegation indicating that any of the alleged conduct occurred outside of Suffolk County.
See, generally, Compl.

        Notwithstanding, Plaintiff’s counsel signed a Civil Cover Sheet that he certified as accurate,
in which he denied that “the events or omissions giving rise to the claim or claims, or a substantial
part thereof, occur[ed] in Nassau or Suffolk County. See Docket Entry 1-3 at 2, annexed hereto as
Exhibit “A,” with the words “No” next to question 2(a) under the heading “NY-E DIVISION OF
BUSINESS RULE 50.1(d)(2),” highlighted for the Court’s convenience. This certification is false.
    Case 1:19-cv-07111-KAM-ST Document 7 Filed 12/24/19 Page 2 of 3 PageID #: 34



Legal Standard

       The business of a court having more than one judge shall be divided among the judges as
provided by the rules and orders of the court. See 28 U.S.C. § 137(a). This Court has promulgated
Guidelines for the Division of Business Among District Judges (hereinafter the “Guidelines”)
pursuant to 28 U.S.C. § 137. See https://img.nyed.uscourts.gov/files/local_rules/guidelinesdj.pdf.

       There, the Guidelines provide that a civil case shall be designed a Long Island case if a
substantial part of the events or omissions giving rise to the claim or claims occurred in Nassau or
Suffolk County. See Guidelines § 50.1(d)(2)(b) (emphasis added).

       Any objection by a party to designation of a judge or to place of trial shall be made by letter
motion to the judge assigned in a civil case within the time allowed to respond to the complaint. See
Guidelines § 50.2(f)(2).

This Case Must be Reassigned to the Eastern District of New York’s Long Island Courthouse

        Here, it is abundantly evident that no facts gleamed from the complaint (or in reality) evince
any notion whatsoever that the events or omissions giving rise to the claim or claims, or a substantial
part thereof, occurred outside of Suffolk County.

       Upon information and belief, the only reason this case was assigned to the Eastern District of
New York’s Brooklyn Courthouse was because Plaintiff misrepresented to the Court that the events
or omissions giving rise to the claims did not occur in Nassau or Suffolk. See Ex. A.

        Defendants wish they could believe that Plaintiff did so mistakenly, but would be remiss if
they did not inform the Court that Plaintiff’s counsel routinely improperly files actions in New York
County in the Supreme Court of the State of New York (hereinafter “Supreme Court”), because
Plaintiff’s counsel wants to litigate its cases in New York County as that is the county in which its
office is located. See, e.g., Index No.: 155220/2017 in New York County Supreme Court, wherein
the defendants there demanded a change of place of trial because venue was improper in New York
County and the action should have been venued in Kings County, and the plaintiff there consented;
Index No.: 153047/2018 in New York County Supreme Court, wherein the plaintiff stipulated to
transfer venue to Queens County after the defendants were forced to file a motion to transfer venue;
Index Nos.: 155504/2017 and 156292/2017 in New York County Supreme Court, wherein venue was
improper in New York County and the action should have been venued in Bronx County, but the
defendants’ prior counsel there failed to timely demand a change of place of trial and defendants’
incoming counsel subsequently waived that defense.1 Their conduct here is no different.

       Based on the foregoing, this Court should reassign this case to the Eastern District of New
York’s Long Island Courthouse. Further, Plaintiff should, at a minimum, be admonished for failing
to accurately certify the contents of the Civil Cover Sheet.




1
 The foregoing is merely a representative sample, not an exhaustive list, of recent cases that
Defendants’ counsel is aware of through its representation of the defendants in said actions.
                                                  2
 Case 1:19-cv-07111-KAM-ST Document 7 Filed 12/24/19 Page 3 of 3 PageID #: 35



Dated: Lake Success, New York
       December 24, 2019
                                  Respectfully submitted,

                                  MILMAN LABUDA LAW GROUP PLLC

                                  ____________/s________________________
                                  Emanuel Kataev, Esq.
                                  3000 Marcus Avenue, Suite 3W8
                                  Lake Success, NY 11042-1073
                                  (516) 328-8899 (office)
                                  (516) 303-1395 (direct dial)
                                  (516) 328-0082 (facsimile)
                                  emanuel@mllaborlaw.com
Enclosure.




                                      3
